Citation Nr: 0426849	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  04-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954, and from September 1955 to August 1959.    



As discussed below, this appeal is being REMANDED to the 
Regional Office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify you if further action is require on your part.


REMAND

The Veteran's representative has maintained that development 
and notification required by the Veterans Claims Assistance 
Act of 2000 (VCAA) have not been accomplished with respect to 
the veteran's application.  Accordingly, it is asserted that 
the Board is "obligated" to remand the appeal.  Quartuccio 
v. Principi, 16 Vet.App 183 (2002).  

Therefore, this case is REMANDED for the following action:

The RO should insure that applicable provisions 
of the VCAA are given effect, especially to 
include notifying the veteran of information and 
evidence that is not of record which is necessary 
to substantiate the appellant's claim; the 
information and evidence that VA will seek to 
provide; and the information and evidence the 
appellant is expected to provide.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
John E. Ormond, Jr.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



